             MEMO
             Case      ENDORSED
                  1:19-cr-00005-ALC Document 78 Filed 07/31/20 Page 1 of 1




                                                                    7/31/20


                                                                              July 27, 2020

Via ECF and Email

Hon. Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                               Re: United States v. Mark Brock, 19 Cr. 05 (ALC)

Dear Judge Carter:

       I am CJA counsel to Mark Brock. I write, with no objection from the government, to request a
60-day adjournment of Mr. Brock’s sentencing, currently scheduled for August 14, 2020.

       The on-going COVID-19 pandemic has made it extremely difficult for defense counsel and the
court-appointed mitigation specialist to fully prepare for Mr. Brock’s sentencing.

       Therefore, with no objection from the government, I respectfully request a 60-day adjournment
of Mr. Brock’s sentencing.

       I thank the Court for its attention to this matter.


                                                             Very truly yours,

                                                                    /s/

                                                             Dawn M. Cardi


cc:    AUSA Danielle Sassoon (via ECF and E-mail)
                                                             The application is granted. Sentencing
       AUSA Andrew Chan (via ECF and E-mail)                 adjourned to 10/29/20 at 10:00 a.m.
                                                             So Ordered.


                                                                                                       7/31/20
